Case 1:08-cr-00212-BMC Document 192 Filed 12/07/18 Page 1 of 3 PageID #: 1569
                                                    <71 1'                                K-)>\ 1
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                                    08 CR212(BMC)
               -against-
                                                                    AFFIDAVIT
 RAFAEL PANTOJA,


                                  Defendant.



 STATE OF NEW YORK                )
                                  ) ss.:
 COUNTY OF NEW YORK               )


          ABDALLAH OSMAN,being duly sworn, deposes and says:

          1.      I am an employee at the Brooklyn House Residential Reentry Center(RRC),

 where Mr. Pantoja currently resides. Specifically, I am the defendant's case manager and

 I oversee the defendant's housing and ensure that he complies with the policies and procedures
 ofthe RRC. Mr. Pantoja has been compliant with RRC rules and regulations since he arrived at

 the RRC on 7/31/18. He has received has had only one incident report dated-11/27/lSy which

 remamspendmg.                                                                 1,
         2.       Mr. Pantoja is accomplishing the goals in his Individualized Reentry Plan (IRP),

 which I prepared, an indication of compliance. Mr. Pantoja has complied with the Court's Order

 and has made his subsistence payments through 12/6/18.

         3.      In my role as case manager, I have the authority to recommend passes for

 residents to leave the RRC for approved locations. Once a pass is issued, the resident is permitted
 to be away from the RRC for the purpose stated in the pass, i.e. attorney/medical. Residents
 seeking to leave the RRC on a pass are required to have a cellular telephone so that they can



                                                                           Csi'K\
Case 1:08-cr-00212-BMC Document 192 Filed 12/07/18 Page 2 of 3 PageID #: 1570
Case 1:08-cr-00212-BMC Document 192 Filed 12/07/18 Page 3 of 3 PageID #: 1571
